Title: From Thomas Jefferson to John Banister, 24 February 1781
From: Jefferson, Thomas
To: Banister, John



Sir
In Council Febry. 24. 1781.

The arms you mention being Continental, they are subject to the orders of Baron Steuben. I have therefore sent him a copy of your letter and begged him to send you by this conveyance such orders as he thinks proper. As he is anxious that the reinforcement should be respectable I make no doubt he will order the Arms.
My letters mentioning that the detachments should go under proper officers were meant to direct such officers of the militia as the invasion law has prescribed in proportion to the numbers sent.
I am with great esteem &c.
